Citation Nr: 1517917	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-38 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, which included decorated combat service in the Republic of Vietnam.  His service awards and decorations include the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during combat service in the Republic of Vietnam during the Vietnam Era.

2.  Resolving all doubt in the Veteran's favor, his current tinnitus is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2014), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).




Hearing Loss Claim

The Veteran seeks service connection for bilateral hearing loss based on in-service acoustic trauma.  He reports exposure to heavy gunfire and artillery noise during service.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, the medical evidence shows that the Veteran is diagnosed with bilateral hearing loss as defined by VA regulation under 38 C.F.R. § 3.385.  See July 2009 VA audiology examination report and audiogram.

In addition, the Veteran served in combat and was likely exposed to acoustic trauma while serving in Vietnam given that such is consistent with the circumstances, conditions and hardships of that service.  38 U.S.C.A. § 1154(b).  As such, VA must presume the occurrence of the in-service acoustic trauma. 

The Board recognizes that a July 2009 VA examiner provided an unfavorable etiology opinion, citing that the Veteran's hearing was normal upon service separation.  However, the Board finds this opinion inadequate because it was improperly based on a lack of evidence of hearing loss at service separation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate because the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in his STRs to provide a negative opinion).  This opinion is not only inadequate but contains little to no probative weight.  

Nonetheless, the Veteran has competently reported the onset of his hearing difficulty during combat service and his account of having the same difficulty since that time is credible.  Thus, the Board finds that the evidence is not sufficient to rebut the presumption that his hearing loss became manifest during his combat service.  See Reeves. 

Given the current medical diagnosis, his in-service, combat-related acoustic trauma, and the credible history this disability in and since service, the Board concludes that the Veteran's bilateral hearing loss had its onset during combat service.  

Accordingly, the service connection claim for bilateral hearing loss is granted.

Tinnitus Claim

The Veteran also seeks service connection for tinnitus.  

He is currently diagnosed with tinnitus, a diagnosis which is also capable of lay observation.  In addition, as noted above, the Board determined that the Veteran was exposed to acoustic trauma during service

The July 2009 VA examiner determined that the Veteran's tinnitus is also less likely related to his in-service noise exposure.  However, the Board finds this opinion inadequate because it, too, was improperly based on a lack of evidence of tinnitus at service separation.  See Dalton, supra.  This opinion also contains little to no probative value.

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

Thus, the Board finds that the Veteran's statement that his tinnitus is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  He reported no high level noise exposure in his civilian life.  

Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current tinnitus, (2) his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current tinnitus is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for tinnitus is established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


